     Case 2:19-cv-01026-MTL--ESW Document 18 Filed 05/06/20 Page 1 of 2




 1    WO                                                                                       JL

 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Daniel L. Breese,                                 No. CV 19-01026-PHX-MTL (ESW)
10                          Plaintiff,
11    v.                                                ORDER
12
      Correctional Health, et al.,
13
                            Defendants.
14
15           On February 13, 2019, Plaintiff Daniel L. Breese, who is confined in the Arizona
16    State Prison Complex-Yuma, filed a pro se civil rights Complaint pursuant to 42 U.S.C.
17    § 1983 and an Application to Proceed In Forma Pauperis. In a June 11, 2019 Order, the
18    Court granted the Application to Proceed and dismissed the Complaint because Plaintiff
19    had failed to state a claim. The Court gave Plaintiff 30 days to file an amended complaint
20    that cured the deficiencies identified in the Order.
21           After requesting and receiving an extension of time, on August 19, 2019, Plaintiff
22    filed his First Amended Complaint. In a January 22, 2020 Order, the Court dismissed the
23    First Amended Complaint because Plaintiff had failed to state a claim. The Court gave
24    Plaintiff 30 days to file a second amended complaint that cured the deficiencies identified
25    in the Order.
26           On February 24, 2020, Plaintiff filed a Second Amended Complaint. In an April 8,
27    2020 Order, the Court dismissed the Second Amended Complaint and this action. The
28    Clerk of Court entered Judgment the same day.
     Case 2:19-cv-01026-MTL--ESW Document 18 Filed 05/06/20 Page 2 of 2




 1              On May 4, 2020, Plaintiff filed a Motion for Extension of Time to File Appeal (Doc.
 2    17). In his Motion, Plaintiff seeks a 180-day extension so that he can seek legal counsel.
 3    Plaintiff asserts that his current facility does not permit ample or adequate internet access,
 4    and the pertinent documents have been sent to his wife. Plaintiff states that an extension
 5    of time will allow him to obtain documents from courts and staff information for John Does
 6    and Jane Does at Lower Buckeye Jail. Plaintiff asserts that he has medical issues that
 7    prevent him from making good decisions and he needs to obtain professional assistance in
 8    this case.
 9              Rule 4(a)(1)(A) of the Federal Rules of Appellate Procedure provides that a notice
10    of appeal must be filed with the Court within 30 days after entry of the judgment or order
11    appealed from. Fed. R. App. P. 4(a)(1)(A). Rule 4(a)(5)(A) provides that the Court may
12    extend the time to file a notice of appeal if a party so moves no later than 30 days after the
13    time prescribed by Rule 4(a) expires, or if the party “shows excusable neglect or good
14    cause.” Fed. R. App. P. 4(a)(5)(A).
15              The Court, in its discretion, will grant Plaintiff’s Motion for Extension of Time in
16    part. Rule 4(a)(5)(C) provides that an extension of time to file a notice of appeal may not
17    exceed 30 days after the prescribed time or 14 days after the date when the order granting
18    the extension is entered, whichever is later. Thus, the Court can only grant Plaintiff an
19    additional 14 days from the filing date of this Order to file a Notice of Appeal.
20              Plaintiff should be aware that he need only file a notice of appeal to preserve his
21    right to appeal. He does not need to make any factual allegations or legal arguments in the
22    notice.
23              IT IS ORDERED that Plaintiff’s Motion for Extension of Time to File Appeal
24    (Doc. 17) is granted in part. Plaintiff has 14 days from the filing date of this Order to file
25    a Notice of Appeal. In all other respects, the Motion is denied.
26              Dated this 6th day of May, 2020.
27
28



                                                    -2-
